UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1 - 07109 SERVOTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware16-0837866 (State or other jurisdiction of (IRS Employer incorporation or organization)Identification No.) 1110 Maple Street, Elma, New York 14059-0300 (Address of principal executive offices) 716-655-5990 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X; No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ; No X. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. ClassOutstanding at October 31, Common Stock, $.20 par value2,238,316 - 1 - INDEX PART I. FINANCIAL INFORMATION Page No Item 1. Financial Statements (Unaudited) a) Consolidated balance sheets, September 30, 2008 and December 31, 2007 3 b) Consolidated statements of operations for the three and nine months ended September 30, 2008 and 2007 4 c) Consolidated statements of cash flows for the nine months ended September 30, 2008 and 2007 5 d) Notes to consolidated financial statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 - 2 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($000’s omitted except share and per share data) September 30, December 31, 2008 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 4,088 $ 4,879 Accounts receivable 4,975 4,570 Inventories 9,284 8,011 Deferred income taxes 411 411 Other assets 874 572 Total current assets 19,632 18,443 Property, plant and equipment, net 5,752 5,870 Other non-current assets 211 218 $ 25,595 $ 24,531 Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ 387 $ 387 Accounts payable 1,621 1,419 Accrued employee compensation and benefit costs 1,560 1,278 Accrued income taxes 535 489 Other accrued liabilities 298 298 Total current liabilities 4,401 3,871 Long-term debt 4,080 4,242 Deferred income taxes 412 412 Shareholders’ equity: Common stock, par value $.20; authorized 4,000,000 shares; issued 2,614,506 shares; outstanding 1,905,797 (1,933,797 – 2007) shares 523 523 Capital in excess of par value 13,033 13,033 Retained earnings 7,673 6,753 Accumulated other comprehensive loss (67) (67) 21,162 20,242 Employee stock ownership trust commitment (1,832) (1,832) Treasury stock, at cost 363,404 (335,404 – 2007) shares (2,628) (2,404) Total shareholders’ equity 16,702 16,006 $ 25,595 $ 24,531 See notes to consolidated financial statements - 3 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS ($000’s omitted except share and per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues $ 7,818 $ 8,464 $ 24,535 $ 23,368 Costs, expenses and other income: Cost of goods sold, exclusive of depreciation 5,568 6,565 17,653 18,159 Selling, general and administrative 1,139 1,018 3,183 2,940 Interest 42 62 129 188 Depreciation and amortization 129 129 410 409 Other income, net (14) (33) (67) (104) 6,864 7,741 21,308 21,592 Income before income tax provision 954 723 3,227 1,776 Income tax provision 349 247 1,181 657 Net income $ 605 $ 476 $ 2,046 $ 1,119 Income per share: Basic Net income per share $ 0.31 $ 0.25 $ 1.06 $ 0.58 Diluted Net income per share $ 0.29 $ 0.22 $ 0.96 $ 0.53 See notes to consolidated financial statements -4 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS ($000’s omitted) (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows related to operating activities: Net income $ 2,046 $ 1,119 Adjustments to reconcile net income to net cash provided by operating activities - Depreciation and amortization 410 409 Change in assets and liabilities - Accounts receivable (405) (271) Inventories (1,273) (718) Other assets (302) (243) Other non-current assets 7 134 Accounts payable 202 188 Accrued employee compensation and benefit costs 282 622 Accrued income taxes 46 (26) Other accrued liabilities - 1 Net cash provided by operating activities 1,013 1,215 Cash flows related to investing activities: Capital expenditures - property, plant and equipment (287) (207) Net cash used in investing activities (287) (207) Cash flows related to financing activities: Principal payments on long-term debt (165) (161) Purchase of treasury shares (239) (804 ) Cash dividend (348) - Purchase of stock options (772) - Proceeds from exercise of stock options 7 - Net cash used in financing activities (1,517) (965) Net (decrease) increase in cash and cash equivalents (791) 43 Cash and cash equivalents at beginning of period 4,879 4,104 Cash and cash equivalents at end of period $ 4,088 $ 4,147 See notes to consolidated financial statements - 5- NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The accompanying consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented.
